Citation Nr: 0924455	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected degenerative joint disease (DJD) of the 
lumbosacral spine, currently evaluated at 40 percent 
disabling.

2.  Entitlement to an initial disability rating greater than 
20 percent for the service-connected DJD of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to October 
1969 and from September 1981 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for DJD of the left knee was 
granted and evaluated as 10 percent disabling, effective in 
February 2006, and in which an evaluation greater than 20 
percent for lumbosacral strain was denied.

In a December 2007 rating decision, the RO granted a 40 
percent evaluation for DJD of the lumbosacral spine, 
effective September 8, 2005, which is the date the Veteran's 
claim for increase was received, and a 20 percent evaluation 
for DJD of the left knee, effective February 13, 2006, which 
is the date the Veteran's claim for service connection for a 
left knee disability was received.  As the evaluations 
granted do not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claims, 
the issues concerning entitlement to an increased rating for 
DJD of the lumbosacral spine and to a higher initial 
evaluation for DJD of the left knee remain pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The DJD of the lumbosacral spine is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

2.  The DJD of the left knee is manifested by limitation of 
extension of the leg to 20 degrees; absent ankylosis, 
limitation of flexion to 45 degrees or less, findings 
subluxation or lateral instability, dislocated or symptomatic 
cartilage, knee or ankle instability, or genu recurvatum.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the Veteran's service-connected DJD of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5242 (2008).

2.  The criteria for a disability rating of 30 percent, but 
no more, for the Veteran's service-connected DJD of the left 
knee has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5256, 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated September 
2005, March 2006, and July 2008 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  VCAA letters to the appellant were 
provided in September 2005 and March 2006 prior to the 
initial unfavorable decision in April 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Here, the VCAA 
duty to notify under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was satisfied by way of a letter sent to the appellant 
in July 2008.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claims, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in March 2006 and 
October 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiner and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The Veteran contends that the severity of his service-
connected DJD of the lumbosacral spine and DJD of the left 
knee warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that the Veteran may 
have experienced multiple distinct degrees of disability that 
might result in different levels of compensation from, 
regarding the lumbosacral spine, the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Regarding the left 
knee, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection; therefore, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods during the 
respective applicable periods on appeal.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Low Back

The Veteran's service-connected low back disability is rated 
under DC 5242 for degenerative arthritis of the spine.  DC 
5242 refers to  DC 5003 for degenerative arthritis; however, 
DC 5003 states that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the vetera 
should be rated at 10 percent disabling with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitation 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The maximum 
rating therefore under that code is 20 percent disabling, 
which is less than the rating the Veteran has already been 
assigned under the limitation of motion provisions.  The 
presence of arthritis does not increase a rating provided 
under limitation of motion, as the regulation specifically 
states that the twenty and ten percent ratings based on x-ray 
findings under Diagnostic Code 5003 will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003, Note (1).  

The Board therefore turns to the limitation of motion 
provisions for the low back.  Under the general rating 
formula for diseases and injuries of the spine, ratings of 40 
percent or greater are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate DC. 
 



Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
 



Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a. 
 
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Private medical records from November 2004 to November 2005 
show recurrent low back pain treated with facet injections 
and radiofrequency lesioning across the L4 to L5 and L5 to S1 
bilaterally.  Relief was noted as only temporary and the pain 
consistently returned or increased.

The Veteran was afforded a VA examination in October 2007.  
At that time, he complained of worsening pain across his low 
back that radiated into bilateral buttocks and occasionally 
down the leg as far as the calf.  He received a series of 
facet injections and radiofrequency lesioning across the L4 
to L5 and L5 to S1 facet on the right and left with only 
temporary relief.  The Veteran complained of pain at a level 
of 6 out of 10, with flare ups to a level of 9 or 10 out of 
10 occurring every few days.  Upon examination, the 
lumbosacral spine showed tenderness throughout the paraspinal 
musculature, worse at the lower lumbar region.  There was 
some palpable muscle spasm.  The range of motion was forward 
flexion to 40 degrees and extension to 10 degrees, right and 
left lateral flexion to 15 degrees and right and left lateral 
rotation to 30 degrees.  With repetitions of motion, his 
range of motion decreased to 30 degrees of flexion and 5 
degrees of extension limited by pain.  The examiner diagnosed 
the Veteran with degenerative joint disease of the 
lumbosacral spine.  

To receive a rating in excess of 40 percent disabling, the 
evidence must show either unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Neither the VA examination nor the Veteran's private medical 
records show either ankylosis or incapacitating episodes 
totalling 6 weeks or more.  Without medical evidence of these 
symptoms, an increased disability rating is not warranted.  

A preponderance of the evidence is against an evaluation 
greater than 40 percent for DJD of the lumbosacral spine; 
there is no benefit of the doubt to be resolved; and an 
evaluation greater than 40 percent for DJD of the lumbosacral 
spine is not warranted.

Left Knee

The Veteran's service-connected left knee disability is rated 
under DC 5003-5261 at 20 percent disabling for limitation of 
extension motion to less than 20 degrees and greater than 15 
degrees.  A 30 percent evaluation is afforded for limitation 
of extension to 20 degrees but less than 30 degrees. See 
38 C.F.R. § 3.71a, Diagnostic Code 5261.

The Veteran was afforded a VA examination in March 2006.  At 
that time, the Veteran reported daily bilateral knee pain.  
He also noted stiffness, crepitation, popping, and locking, 
as well as collapsing of both knees.  The examiner diagnosed 
the Veteran with degenerative joint disease of the left knee.  

During the October 2007 VA examination, the Veteran 
complained of pain in the left knee on a regular basis at a 
level of 5/6 out of 10 with flare ups of 9/10 out of 10, 
which occur most nights.  He reported no swelling, although 
he does notice episodes of instability.  Upon physical 
examination, the examiner noted minimal effusion.  The 
Veteran's range of motion was from 15 degrees to 100 degrees 
with patellofemoral crepitus and pain throughout.  The knee 
was stable to varus/valgus and Lachman's examination.  He 
showed tenderness over the patellofemoral joint and medial 
joint line.  With three repetitions of flexion and extension, 
the range of motion decreased to 20 degrees of extension and 
90 degrees of flexion.  The Veteran was diagnosed with 
degenerative joint disease of the left knee.  The examiner 
opined that the Veteran was likely to have flare ups of 
worsening pain, lack of endurance and strength, the sensation 
of locking, and instability.

Limitation of extension of the leg to 20 degrees warrants a 
30 percent disability rating under Diagnostic Code 5261.  

Evaluations greater than 30 percent are afforded for 
ankylosis of the knee in flexion between 10 and 20 degrees 
under Diagnostic Code 5256 or limitation of extension of the 
leg to 30 degrees under Diagnostic Code 5261.  The evidence 
notes no ankylosis at any time.  In addition, the Veteran's 
range of motion, when considering pain and repetition of 
motion, limited extension to only 20 degrees.  Therefore, a 
disability rating in excess of 30 percent is not warranted 
under these diagnostic codes.

Additional, compensable evaluations are afforded for 
impairment of the knee involving recurrent subluxation or 
lateral instability under Diagnostic Code 5257, dislocated 
cartilage with episodes of locking, pain, and effusion into 
the joint, or symptomatic removed cartilage under Diagnostic 
Codes 5258 and 5259, limitation of flexion to 45 degrees or 
less under Diagnostic Code 5260, impairment of the tibial and 
fibula with nonunion or malunion and knee or ankle 
instability under Diagnostic Code 5262, and genu recurvatum 
under Diagnostic Code 5263.  See 38 C.F.R. § 3.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5262, and 5263.

However, the medical evidence does not show that the required 
manifestations are present.  

Private treatment records show that the Veteran was diagnosed 
with probable meniscal tear in the left knee in 2004; 
however, he has not yet undergone surgery.  And, while the 
Veteran complains of locking, this is not demonstrated in the 
record to a frequent degree, and VA examinations conducted in 
March 2006 and October 2007 reflect no findings of effusion.  
VA examinations similarly do not show findings of 
instability.  Rather, the examiner in October 2007 
specifically found no ligamentous instability and opined that 
the Veteran's sensation of instability was more likely 
secondary to pain.  Private treatment records show medial 
compartment tenderness and crepitus but no effusion, 
instability, weakness, atrophy or sensory change in the left 
knee.  The medical record, overall, does not show findings of 
malunion or nonunion of the tibia and fibula, or of 
hyperextension in the left knee.

The evidence thus supports an initial 30 percent, and no 
greater, evaluation for DJD of the left knee.  The 
preponderance of the evidence is against an evaluation 
greater than 30 percent.  Accordingly, a 30 percent, and no 
greater, evaluation for DJD of the left knee is warranted 
from the date of service connection.

Summary

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, and 4.59 for either his low 
back disability or his left knee disability.  Although the 
Veteran's range of motion is limited due to pain, the Board 
finds that this pain is already reflected in the currently 
assigned 40 percent rating for the low back disability and 
the 30 percent rating for the left knee disability.  The 
Board acknowledges the Veteran's subjective complaints of 
pain in his back and knees; however, in the absence of any 
accompanying clinical findings supporting additional 
functional loss, the Board finds that the currently assigned 
ratings adequately reflect the level of disability in the 
Veteran's low back and left knee, and there is no basis for 
higher rating based on pain or loss of function.  See also 
DeLuca, supra.

The Veteran genuinely believes that his DJD of the 
lumbosacral spine and DJD of the left knee are worse than 
originally evaluated and has offered his statements in 
support of his argument.  The Board has, by this decision, 
recognized that his DJD of the left knee warranted a higher 
initial evaluation. As a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the extent of his 
DJD of the lumbosacral spine and DJD of the left knee and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart, supra.  However, the medical evidence 
does not support staged evaluations in the present case.  

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

Entitlement to an increased rating for the Veteran's DJD of 
the lumbosacral spine, currently evaluated at 40 percent 
disabling, is not warranted.  To that extent, the appeal is 
denied.

Entitlement to an initial rating for the Veteran's DJD of the 
left knee of 30 percent disabling, but no more, is warranted 
from February 13, 2006, the date of grant of service 
connection.  To that extent, the appeal is granted. 



____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


